Case 1:20-cv-21340-JAL Document 12 Entered on FLSD Docket 11/02/2020 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-21340-CIV-LENARD
                         (Criminal Case No. 15-20545-Cr-Lenard)

 GUILLERMO A. SANCHEZ-BADIA,

        Petitioner,

 v.

 UNITED STATES OF AMERICA,

       Respondent.
 ______________________________________/

     ORDER ADOPTING REPORT OF THE MAGISTRATE JUDGE (D.E. 7),
  CONSTRUING PETITION FOR WRIT OF ERROR CORAM NOBIS (D.E. 1) AS
  A SUCCESSIVE MOTION UNDER 28 U.S.C. § 2255 AND DISMISSING IT FOR
  LACK OF JURISDICTION, DENYING CERTIFICATE OF APPEALABILITY,
                        AND CLOSING CASE

        THIS CAUSE is before the Court on the Report of Magistrate Judge Lisette M.

 Reid issued July 29, 2020, recommending that the Court construe Guillermo A. Sanchez-

 Badia’s Petition for Writ of Error Coram Nobis (D.E. 1) as a Motion under 28 U.S.C. §

 2255 to Vacate, Set Aside, or Correct Sentence, and to dismiss it as an unauthorized

 successive 2255 Motion. (“Report,” D.E. 7.) On October 9, 2020, the Court entered an

 Order providing Petitioner until and including October 30, 2020 to file Objections to the

 Report. (D.E. 9.) As of the date of this Order, no objections have been filed. Failure to

 file objections shall bar parties from attacking on appeal the factual findings contained in

 the report. See Resolution Trust Corp. v. Hallmark Builders, Inc., 996 F.2d 1144, 1149
Case 1:20-cv-21340-JAL Document 12 Entered on FLSD Docket 11/02/2020 Page 2 of 2




 (11th Cir. 1993). Therefore, after an independent review of the Report and record, it is

 hereby ORDERED AND ADJUDGED that:

       1.     The Report of the Magistrate Judge (D.E. 7) issued on July 29, 2020, is

              ADOPTED;

       2.     Petitioner Guillermo A. Sanchez Badia’s Petition for Writ of Error Coram

              Nobis (D.E. 1) is construed as a Motion under 28 U.S.C. § 2255 to Vacate,

              Set Aside, or Correct Sentence, and is DISMISSED for lack of jurisdiction

              as an unauthorized successive 2255 Motion;

       3.     A certificate of appealability SHALL NOT ISSUE;

       4.     All pending motions are DENIED AS MOOT; and

       5.     This case is now CLOSED.

       DONE AND ORDERED in Chambers at Miami, Florida this 2nd day of

 November, 2020.


                                         ____________________________________
                                         JOAN A. LENARD
                                         UNITED STATES DISTRICT JUDGE




                                            2
